Case 1:17-cv-02120-GBD-OTW Document 114 Filed 06/29/20 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NANCY AMHAZ, on behalf of herself, FLSA Collecti¢k
Plaintiffs, and the Class, RAVEN BRITT; BRET
HAMILTON; MONICA HIDALGO,

 

 

AND ORDER

Plaintiffs,
-against- 17 Civ. 2120 (GBD) (OTW)
BOOKING.COM (USA) INC.; JOHN
DOE’S #1-10,
Defendants.

GEORGE B. DANIELS, United States District Judge:

Plaintiff Nancy Amhaz, on behalf of herself and others similarly situated, brings this action
under the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seg., the New York Labor Law, the New
York State Human Rights Law, and the New York City Human Rights Law, alleging, inter alia,
that Defendants failed to pay her overtime wages, did not provide wage statements and records,
and engaged in “unlawful discrimination practices and sexual harassment.” (See Compl.,
ECF No. 1, at {f 1-3.)

Before this Court is Magistrate Judge Ona T. Wang’s October 29, 2019 Report and
Recommendation (the “Report”), recommending that the parties’ submission for settlement be
approved as fair and reasonable pursuant to Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199
(2d Cir. 2015). (See Report, ECF No. 111, at 8.) Magistrate Judge Wang advised the parties that
failure to file timely objections to the Report would constitute a waiver of those objections on
appeal. (/d.) No objections have been filed. Having reviewed the Report for clear error and

finding none, this Court ADOPTS the Report.

 
Case 1:17-cv-02120-GBD-OTW Document 114 Filed 06/29/20 Page 2 of 3

A court “may accept, reject, or modify, in whole or in part, the findings or
recommendations” set forth in a magistrate judge’s report. 28 U.S.C. § 636(b)(1)(C). A magistrate
judge’s report to which no objections are made is reviewed for clear error. See Edwards v. Fischer,
414 F, Supp. 2d 342, 346-47 (S.D.N.Y. 2006) (citations omitted). Clear error is present when,
“upon review of the entire record, [the court is] ‘left with the definite and firm conviction that a
mistake has been committed.’” United States v. Snow, 462 F.3d 55, 72 (2d Cir. 2006) (citation
omitted).

When considering a proposed settlement, a district court “must carefully scrutinize the
settlement to ensure its fairness... and reasonableness.” D’Amato v. Deutsche Bank, 236 F.3d 78,
85 (2d Cir. 2001) (citations omitted). Specifically, courts will consider several factors, including:

(1) the plaintiffs range of possible recovery; (2) the extent to which ‘the settlement

will enable the parties to avoid anticipated burdens and expenses in establishing

their respective claims and defenses’; (3) the seriousness of the litigation risks faced

by the parties; (4) whether ‘the settlement agreement is the product of arm’s-length

bargaining between experienced counsel’; and (5) the possibility of fraud or

collusion.
Wolinsky v. Scholastic Inc., 900 F. Supp. 2d 332, 335 (S.D.N.Y. 2012) (citations omitted).

After reviewing the terms of the proposed settlement agreement, Magistrate Judge Wang
recommended that it be approved as fair and reasonable. (Report at 8.) In particular, Magistrate
Judge Wang correctly concluded that based on the circumstances surrounding the negotiations, the
range of recovery and litigation risks were not objectionable, the parties engaged in an arm’s length
negotiation, there was no evidence in the record reflecting fraud or collusion, and the proposed
agreement did not include any objectionable provisions that courts have found inappropriate in

proposed FLSA settlements. (See Report at 3-6.) Moreover, the proposed attorney’s fees and

costs fall within the range that courts in this Circuit typically approve as reasonable.

 
Case 1:17-cv-02120-GBD-OTW Document 114 Filed 06/29/20 Page 3 of 3

See, e.g., Cisneros v. Schnipper Rest. LLC, No. 13 Civ. 6266 (JMF), 2014 WL 67235, at *2

(S.D.N.Y. Jan. 8, 2014).

For the reasons stated herein, this Court ADOPTS Magistrate Judge Wang’s Report and

approves the proposed settlement agreement.

Dated: New York, New York
June 24, 2020
SQ.ORDERED.

WN 29200 Grarg, 6 Dondsh

ORGEB. DANIELS
ited States District Judge

 

 
